
	
		II
		110th CONGRESS
		1st Session
		S. 135
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Army to
		  acquire land for the purpose of expanding Pinon Canyon Maneuver Site, and for
		  other purposes.
	
	
		1.Authority to acquire land for the expansion
			 of Pinon Canyon Maneuver Site
			(a)AuthorityThe Secretary of the Army may, subject to
			 subsections (b) and (c), after consulting with the congressional defense
			 committees, and using funds previously appropriated for such purpose, acquire
			 for not more than fair market value any and all right, title, and interest in
			 and to one or more parcels of real property located near Pinon Canyon Maneuver
			 Site (in this section referred to as the Site) for the purpose
			 of expanding the Site.
			(b)Limitation on expansionThe Secretary of the Army may not acquire
			 real property under subsection (a) to expand the Site if such acquisition would
			 require the exercise by a Federal or State governmental entity of eminent
			 domain authority.
			(c)ReportThe Secretary of the Army may not acquire
			 real property under subsection (a) until 60 days after the date on which the
			 Secretary submits to the congressional defense committees a report setting
			 forth the following:
				(1)An assessment of the economic impact on
			 local communities of the acquisition of real property under that
			 subsection.
				(2)An assessment of the environmental impact
			 of expanding the Site.
				(3)An estimate of the costs associated with
			 the potential expansion of the Site, including land acquisition, range
			 improvements, installation of utilities, environmental restoration, and other
			 environmental activities in connection with the acquisition of real property
			 under that subsection.
				(4)An assessment of options for compensating
			 local communities for the loss of property tax revenue as a result of the
			 expansion of the Site.
				(5)An assessment of whether the acquisition of
			 additional land at the Site can be carried out by the Secretary solely through
			 transactions, including land exchanges and the lease or purchase of easements,
			 with willing sellers of privately held land.
				(d)DefinitionsIn this section:
				(1)The term congressional defense
			 committees means the Committee on Armed Services and the Committee on
			 Appropriations of the Senate and the Committee on Armed Services and the
			 Committee on Appropriations of the House of Representatives.
				(2)The term fair market value
			 means, with respect to a parcel of land, the value of such parcel as determined
			 by an appraisal performed by an independent, certified appraiser in accordance
			 with the Uniform Standards of Professional Appraisal Practice.
				
